NO. 12-09-00123-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§

IN RE: BRANDI RAY
RELATOR§
	ORIGINAL PROCEEDING

§





MEMORANDUM OPINION
PER CURIAM

	On April 28, 2009, this court initiated contempt proceedings against Brandi Ray pertaining
to appellate cause number 12-08-00446-CR, styled Luis Miguel Trejo v. The State of Texas.  On
May 12, 2009, the court held a hearing, at which Ray appeared.  Having concluded that no further
action is necessary, we dismiss this original proceeding.
Opinion delivered May 13, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.





(PUBLISH)